DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 7-20 are allowed.
Claims 5 and 6 are cancelled.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 01/12/2022, with respect to claims 1, 17 and 20 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 17 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because none of the prior arts of record taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Sasaki et al (US PUB 20090045700) discloses an actuator, comprising: a stub having a width in a first direction; and a vane extending in a second direction perpendicular to the first direction, the vane attached to the stub at an end, forming a cantilever, the vane comprising: a first portion including the end attached to the stub and a second portion including an end free from the stub.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following claim 1: the first portion having a first width in the first direction that is greater than the width of the stub; the second portion having a second width in the first direction that is different from the first width; wherein the first portion of the vane comprises one or more wings extending from the stub in the first direction and folded out of a plane defined by the first and second directions; and one or more layers of piezoelectric material supported by the vane.

Claims 17 and 20 are allowed for the same reason as claim 1, each of the claims 17 and 20 are obvious variants of claim 1 and recites similarly allowable limitations as set forth above for claim 1. 

Claims 2-6 and 18-19 are allowed based on their respective dependency from one of Claims 1 or 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.